DETAILED ACTION
Response to Amendment
This is a non-final office action regarding application number 16/463,945, filed May 24, 2019, is in response to the applicant’s arguments and amendments filed on November 11, 2021. Claims 1, 4, 19, 14, 35, 37, 39, 43, and 45 have been amended. Claims 14 and 52 are cancelled. Claims 53-54 have been added. Claims 1-4, 9, 19-21, 29, 35, 37, 39-40, 42-43, 45, 48-49, and 53-54 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements submitted on January 9, 2022 and August 19, 2021 are being considered by the examiner.

Response to Arguments
Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed August 11, 2021. Applicants amendments to claims 1, 4, 19, 14, 35, 37, 39, 43, and 45 have been deemed sufficient to overcome the previous 35 USC 102 art rejection through the inclusion of “at an adaptation delay Dadap prior to the time point T” as supported by the previous claim 14. However as this changes the scope of the claims, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections have been added below with changes to reflect amendments. Additionally, applicant’s arguments filed November 11, 2021 have been fully considered but they are not fully persuasive for the reasons seen below. All other rejections have been maintained and are addressed below. 

Applicant’s arguments with respect to claim(s) 1, 19, 37, and 43 on pages 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On page 11 the applicant argues “Furthermore, Alam fails to teach or suggest "determining a change of at least one control parameter of a second client based on the predicted traffic situation at the time point T in the future." Page 19 of the Office Action asserts that page 11 lines 16-18 of Alam teaches these features. The cited passage states that it "is preferably the lead vehicle that determines the predictive cruise-control strategy and passes the driving strategy, with the target values and associated positions, to the vehicle behind." While the cited passage may describe changing a driving strategy for a vehicle based on a change to a driving strategy of the lead vehicle a position, the cited passage fails to teach or suggest determining any changes based on predicted information. The driving strategy changes described in Alam are based on the driving changes already taken by the lead vehicle in order to keep a constant gap between vehicles in the vehicle platoon”, the examiner respectfully disagrees. Alam is teaching a system which uses multiple vehicles equipped with a platooning system, this system determines a set of target values and associated positions for a first vehicle and then passes those target/future values to other vehicles in the platoon, the other vehicles then uses this information to determine/predict where the lead vehicle will be in the future and makes control changes based on that information, in other words the system is receiving information from a first vehicle and using the information to make a prediction about where that vehicle is planned/predicted to be in the future (Page 10 Lines 5-11, “Thus, the invention relates to a system 4 to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle, each of which has a positioning unit 1 and a unit 2 for wireless communication. The system 4 comprises a driving profile unit 6 that is configured to determine a driving profile for at least one vehicle fk in the vehicle platoon, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead.”, here a traffic situation is defined in the specification of the instant application as “The traffic situation may comprise position information of one or more clients (for example vehicles) at time point T, speed and/or heading direction of the client(s) (or any other parameter related to the clients)” accordingly the traffic situation here is the associated positions for the vehicle fk along the road ahead which is interpreted as being in the future) (Page 11 lines 16-18, “It is preferably the lead vehicle that determines the predictive cruise-control strategy and passes the driving strategy, with the target values and associated positions, to the vehicles behind.”, here the change that is being determined is based on the control strategy that the lead vehicle has determined and passed to the following vehicles) 

On page 15 the applicant argues “The pending claims at a minimum, apply the alleged judicial exception with, or by use of, a particular machine and solve some of the challenges of having autonomous vehicles as part of traffic. Paragraphs [0047]-[0048] describe explicit examples of how the innovations improve the operation of tangible clients (e.g., vehicles, self-driving entities, mobile devices, and traffic infrastructure elements). Furthermore, Dependent Claims 53-54 are added and explicitly recite "adjusting at least one of a speed and a direction of' a vehicle. Thus, the pending claims apply or use the alleged judicial exception in a meaningful way that is beyond generally linking the use of the judicial exception to a particular technological environment.”, the examiner respectfully disagrees. The current claim 1 is being examined under it broadest reasonable interpretation and currently the claim does not explicitly claim the use of an autonomous vehicle or even a vehicle, the claims currently use the phrasing “client” which is broad enough to include a broad range of devices from vehicles to simple stand-alone computer systems therefore the limitation of “changing the at least one control parameter” is not sufficient to over come the rejection. However claim 53 includes the additional limitation of “wherein changing the at least one control parameter comprises adjusting at least one of a speed and a direction of the second vehicle” that if included in the independent claims would overcome the 35 USC 101 rejection. 

On pages 16-17 the applicant argues “However, even if, accepting only for the sake of the present argument, the pending claims recite an abstract idea and the Examiner believes the claims are not integrated into a practical application, their recitations add significantly more to the abstract idea, as determined under the second step (Step 2B) of the Mayo/Alice framework. As the Federal Circuit noted in Bascom v. AT&T Mobility”, the examiner respectfully disagrees with the applicant. In BASCOM step 2B of the analysis determined that when considered as a whole, the additional elements set forth a non-generic arrangement of the additional elements that was essential to enabling the customizable filtering features specific to each end user, thus illustrating the inventive concept.  Contrary to that claim set, the instant application’s claims merely illustrate gathering data from a first client in order to make a control decision regarding a second client by making a prediction about the first client.  When considering the control system as whole including the processor, memory, communication system, while also considering the description in the specification, the additional elements when considered both individually and as a whole set forth a generic computer system and devices that merely applies the abstract concepts for gathering data, applying rules, making determinations, presenting results, updating and registering data, i.e. storing, and sending data and does not illustrate and inventive concept that is essential to enable the execution of the claimed methodology, as was the case in BASCOM.

On pages 16-18 the applicant argues “The Office Action does not cite to an express statement, defined in the first of the four items of the Berkheimer Memo, sufficient to establish that the additional features of the claims were "well-understood, routine, and conventional." As indicated above, Claims 1-4, 9, 19-21, 29, 35, 37, 39-40, 42-43, 45, 48-49, and 53-54 include non-obvious innovations that go well beyond "well-understood, routine, and conventional.", the examiner respectfully disagrees. Specifically the examiner did not assert in any analysis of the independent claims were “well-understood, routine, and conventional” in any of the previous 35 USC 101 rejections. Therefore the examiner did not need to provide any of the citations described in the MPEP. Per the Berkheimer memo, the examiner is required to provide evidence when the 2B analysis of the rejection relies upon section 2106.05(d) and treats the elements as well-understood, routine and conventional activities.  The final rejection addresses the additional elements under step 2B and explicitly recites that the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used and as merely applying the concepts considered abstract with a generic computerized system. The claims recite only generic computer elements for transmitting information between vehicles, and making a prediction and determining a control change. Therefore the analysis under step 2B relies upon both 2106.05(f) as well as 2106.05(g) and provides evidence that the elements claimed are merely a generic computer system that implements the abstract idea, based specifically on the description of the elements provided in the application’s own specification. Overall the arguments have been fully considered but are not persuasive and it is maintained that the claims are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 9, 19-21, 29, 35, 37, 39-40, 42-43, 45, and 48-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1
Claim 1 is a method claim that includes the steps of receiving, predicting and determining, changing. (thus the claims are to a process Step 1: yes)
Under Step 2A - Prong 1:
Claim 1 recites the abstract concept of a client predicting a traffic situation and generating a signal. This abstract idea is described in claim 1 “predicting a traffic situation at time point T … determining a change of at least one control parameter” are considered to be mental process steps. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50 on January 7, 2019.
The limitations of “predicting a traffic situation at time point T … determining a change of at least one control parameter”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. changing of the at least one control control parameter of the second client” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “control parameter of the second client” language, “predicting a traffic situation at time point T … determining a change of at least one control parameter” in the context of this claim encompasses the user mentally predicting the position of a vehicle and deciding if they should adjust their vehicle to compensate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – changing the at least one control parameter in addition to the further limitation of “receiving first information of at least one first client” which is merely considered extra solution activity data gathering (See MPEP 2106.05(g)). The control parameter in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “changing the at least one control parameter” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the receiving step amounts to no more than extra solution activity in the form of information gathering. Claim 1 is not patent eligible. 

Regarding claims 2-4, 9, and 49; the listed claims are dependent claims and include all the limitations of claim 1 and only further define the mental process of the independent claim. These further limitations are considered mental process steps without significantly more elements to the abstract idea. 

Regarding claim 53, claim 53 recites the additional limitation of “wherein changing the at least one control parameter comprises adjusting at least one of a speed and a direction of the second vehicle” that if included in the independent claims would satisfy the requirements of 35 USC 101.

Regarding claim 19
Claim 19 is an apparatus claim that includes the components of a processor, and a memory capable of storing instructions. (thus the claims are to a machine Step 1: yes)
Under Step 2A - Prong 1:
Claim 19 recites the abstract concept of a client predicting a traffic situation and generating a signal. This abstract idea is described in claim 19 “predicting a traffic situation at time point T … determining a change of at least one control parameter” are considered to be mental process steps. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50 on January 7, 2019.
The limitations of “predicting a traffic situation at time point T … determining a change of at least one control parameter”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor, memory coupled with the processor). That is, other than reciting “a processor; and memory coupled with the processor, wherein the memory is operable to store instructions capable of being executed by the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “to cause the apparatus to perform operations” language, “predicting a traffic situation at time point T … determining a change of at least one control parameter”  in the context of this claim encompasses the user mentally predicting the position of another vehicle and deciding if they should adjust their vehicle to compensate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
Claim 37 recites the abstract concept of a client predicting a traffic situation and generating a signal. This abstract idea is described in claim 37 “predicting a traffic situation at time point T … determining a change of at least one control parameter” are considered to be 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor; and memory coupled to the processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 19 is not patent eligible.

Regarding claims 20-21, 29, and 35; the listed claims are dependent claims and include all the limitations of claim 19 and only further define the mental process of the independent claim. These further limitations are considered mental process steps without significantly more elements to the abstract idea.

Regarding claim 37
Claim 37 is a method claim that includes the steps of collecting, generating, transmitting, receiving, determining, and implementing. (thus the claims are to a process Step 1: yes)
Under Step 2A - Prong 1:
Claim 37 recites the abstract concept of a client predicting a traffic situation and generating a signal. This abstract idea is described in claim 37 “generating second information based on the first information … determining a change of at least one second control parameter”, are considered to be mental process steps. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50 on January 7, 2019.
The limitations of “generating second information based on the first information … determining a change of at least one second control parameter”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. transmitting, implementing the changed control parameter). That is, other than reciting “transmitting the second information to a controlling entity… changing the at least one control parameter” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the ”changing the at least one second control parameter” language, “generating second information based on the first information … determining a change of at least one second control parameter” in the context of this claim encompasses the user mentally coming to a conclusion about the future position of another vehicle and deciding if they should adjust their vehicle to compensate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
collecting first information of the client at time point T” which is merely considered extra solution activity data gathering (See MPEP 2106.05(g)). The computer components in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “changing the at least one second control parameter” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the additional steps of transmitting, receiving and collecting amount to no more than mere extra solution activity. Claim 37 is not patent eligible.

Regarding claims 39-40, and 42; the listed claims are dependent claims and include all the limitations of claim 37 and only further define the mental process of the independent claim. These further limitations are considered mental process steps without significantly more elements to the abstract idea.

Regarding claim 54, claim 54 recites the additional limitation of “wherein changing the at least one control parameter comprises adjusting at least one of a speed and a direction of the vehicle” that if included in the independent claims would satisfy the requirements of 35 USC 101.  

Regarding claim 43
Claim 43 is an apparatus claim that includes the components of a processor, and a memory capable of storing instructions. (thus the claims are to a machine Step 1: yes)
Under Step 2A - Prong 1:
Claim 43 recites the abstract concept of a client predicting a traffic situation and generating a signal. This abstract idea is described in claim 43 “generating second information based on the first information … determining a change of at least one second control parameter”, are considered to be mental process steps. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50 on January 7, 2019.
The limitations of “generating second information based on the first information … determining a change of at least one second control parameter”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor, memory coupled with the processor). That is, other than reciting “a processor; and memory coupled with the processor, wherein the memory is operable to store instructions capable of being executed by the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “to cause the client to perform operations” language, “generating second information based on the first information … determining a change of at least one second control parameter”, in the context of this claim encompasses the user mentally predicting the position of another vehicle and deciding if they should adjust their vehicle to compensate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor and a memory, implement the changed at parameter in addition to the further limitation of “collecting first information of the client at time point T” which is merely considered extra solution activity data gathering. The computer components in the claimed steps are recited at a high-level of generality (See MPEP 2106.05). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract “a processor; and memory coupled to the processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 43 is not patent eligible.

Regarding claims 45, and 48-49; the listed claims are dependent claims and include all the limitations of claim 43 and only further define the mental process of the independent claim. These further limitations are considered mental process steps without significantly more elements to the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4, 9, 19-20, 29, 35, 37, 39-40, 42-43, 45, 48-49, and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (International Patent WO 2015/014178) in view of Milanes (NPL Document, “Cooperative Adaptive Cruise Control in Real Traffic Situations”). 

Regarding claim 1 Alam teaches a method for controlling a client, the method comprising
receiving first information of at least one first client (Page 7 Line 27 - Page 8 Line 5
“Alternatively, the positioning unit 1 may be configured to receive signals from, for example, one or several detectors in the vehicle that measure relative distances to, for example, a road junction, vehicles in the surroundings, or similar entities, with known positions.”, here the first information is interpreted to be any information relating to the position, heading, or speed of another vehicle)
the first information being usable to determine a position of the at least one first client at time point T (Page 7 Line 27 - Page 8 Line 5 “The vehicle f.sub.k is equipped with a positioning unit 1 that can determine the position of the vehicle f.sub.k. Alternatively, the positioning unit 1 may be configured to receive signals from, for example, one or several detectors in the vehicle that measure relative distances to, for example, a road junction, vehicles in the surroundings, or similar entities, with known positions. Based on the relative distances, the positioning unit 1 can subsequently determine the position of the vehicle fk.”) (Page 4, lines 8-18, “each of which has a positioning unit and a unit for wireless communication. A driving profile for at least one vehicle fk in the vehicle platoon is determined, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead”, here the positioning unit is shown to be able to determine a position of the vehicle at a position on the road ahead which is interpreted to be in the future)
predicting a traffic situation at time point T using the first information (Page 10 Lines 5-11, “Thus, the invention relates to a system 4 to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle, each of which has a positioning unit 1 and a unit 2 for wireless communication. The system 4 comprises a driving profile unit 6 that is configured to determine a driving profile for at least one vehicle fk in the vehicle platoon, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead.”, here a traffic situation is defined in the specification of the instant application as “The traffic situation may comprise position information of one or more clients (for example vehicles) at time point T, speed and/or heading direction of the client(s) (or any other parameter related to the clients)” accordingly the traffic situation here is the associated positions for the vehicle fk along the road ahead which is interpreted as being in the future)
determining a change of at least one control parameter of a second client based on the predicted traffic situation at the time point T (Page 11 lines 16-18, “It is preferably the lead vehicle that determines the predictive cruise-control strategy and passes the driving strategy, with the target values and associated positions, to the vehicles behind.”, here the change that is “each of which has a positioning unit and a unit for wireless communication. A driving profile for at least one vehicle fk in the vehicle platoon is determined, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead”, here the positioning unit is shown to be able to determine a position of the vehicle at a position on the road ahead which is interpreted to be in the future)
and changing the at least one control parameter of the second client based on the determination result (Page 10 lines 16-18, “after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", that means the system is changing the driving control parameters of the vehicle to maintain its position with respect to the lead vehicle).
However, Alam does not explicitly teach that the system takes into account an adaptation delay Dadap prior to the time point T.
Milanes teaches a cooperative adaptive cruise control system for use in real traffic situations using vehicle to vehicle wireless communication including making a control change at an adaptation delay Dadap prior to the time point T (Page 298, Column 1, Equation 1) (Page 298, Column 1, Section B, “Vehicle Model”, “Two second-order models with time delay were identified from the test data, with the following struction: … and Td being the static gain, damping factor, natural frequency, and time delay”, here the system is using a vehicle model equation that takes into account a time delay in the response of the vehicle to control 
Alam and Milanes are analogous art as they are both related generally to vehicle systems, in particular communication between vehicles for adaptive cruise control or platooning systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include making a control change at an adaptation delay Dadap prior to the time point of Milanes in the method to determine a driving strategy taught in Alam in order to maintain a more consistent gap between vehicles in a platoon so as to improve traffic flow and reduce traffic accidents (Milanes, Page 296, Column 2, “Although most of the V2V cooperative ITS applications have been focused on improving collision avoidance and safety [3], the extension of the commercially available adaptive cruise control (ACC) system toward the cooperative ACC (CACC) system has a high potential to improve traffic flow capacity and smoothness, reducing congestion on highways.”).

Regarding claim 2, the combination of Alam and Milanes teaches the method as discussed above in claim 1, Alam further teaches
wherein the method is performed during a first period of time and repeated during a second period of time that is immediately subsequent to the first period of time, the first period of time and the second period of time each having a common length of time (Page 14 “According to one application, the lead vehicle continuously determines its current speed and associated position, and allows the said current speed to constitute the said target value b,, which, together with the associated position p,, constitutes the driving strategy, and the lead vehicle passes this to all vehicles in the vehicle platoon, which are control according to the driving strategy.", here the system is performing a method where the lead vehicle is continuously updating the driving strategy of the following vehicles which is interpreted to be analogous to repeating after a set period, in this case the system is repeating a set period that is small enough to appear to be continuous and each period is subsequent to the previous period).

Regarding claim 4, the combination of Alam and Milanes teaches the method as discussed above in claim 1, Alam further teaches
wherein the first information comprises at least one of sensor information, status information, and control information of the at least one first client at time point T-p or predicted time point T (Page 8 Lines 18-25, “The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.") (Page 4, lines 8-18, “each of which has a positioning unit and a unit for wireless communication. A driving profile for at least one vehicle fk in the vehicle platoon is determined, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead”, here the positioning unit is shown to be able to determine a position of the vehicle at a position on the road ahead which is interpreted to be in the future)

Regarding claim 9, the combination of Alam and Milanes teaches the method as discussed above in claim 1, further comprising:
receiving data about the environment (Page 8 Lines 25-27, “The wireless signals may contain also information about the surroundings, such as the gradient of the road, its curvature, etc.", here the data environment is interpreted to be any information about the surroundings including weather, road conditions, road geometry, etc.)
wherein determining the change of the at least one control parameter of the second client comprises determining the change using the data about the environment (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the determination of a driving strategy that changes the control parameters is being determined based on the environment).

Regarding claim 19, Alam teaches an apparatus for controlling a client comprising:
a processor and memory coupled to the processor (Page 13 lines 9-15, “The analysis unit 7, the driving profile unit 6 and the horizon unit 5 may be constituted by one or several processor units and one or several memory units. A processor unit may be constituted by a CPU (central processing unit). The memory unit may comprise a transient or a non-transient memory or it may comprise a transient and a non-transient memory, such as flash memory or RAM (random access memory). The processor unit may be a part of a computer or a computer system, for example an ECU (electronic control unit), in a vehicle.")
	wherein the memory is operable to store instructions capable of being executed by the processor to cause the apparatus to perform operations comprising (Page 15 lines 1-5, “The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.")
receiving first information of at least one first client (Page 7 Line 27 - Page 8 Line 5
“Alternatively, the positioning unit 1 may be configured to receive signals from, for example, one or several detectors in the vehicle that measure relative distances to, for example, a road junction, vehicles in the surroundings, or similar entities, with known positions.”, here the first information is interpreted to be any information relating to the position, heading, or speed of another vehicle)
the first information being usable to determine a position of the at least one first client at time point T (Page 7 Line 27 - Page 8 Line 5 “The vehicle f.sub.k is equipped with a positioning unit 1 that can determine the position of the vehicle f.sub.k. Alternatively, the positioning unit 1 may be configured to receive signals from, for example, one or several detectors in the vehicle that measure relative distances to, for example, a road junction, vehicles in the surroundings, or similar entities, with known positions. Based on the relative distances, the positioning unit 1 can subsequently determine the position of the vehicle fk.”)
predicting a traffic situation at time point T using the first information (Page 10 Lines 5-11, “Thus, the invention relates to a system 4 to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle, each of which has a positioning unit 1 and a unit 2 for wireless communication. The system 4 comprises a driving profile unit 6 that is configured to determine a driving profile for at least one vehicle fk in the vehicle platoon, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead.”, here a traffic situation is defined in the specification of the instant application as “The traffic situation may comprise position information of one or more clients (for example vehicles) at time point T, speed and/or heading direction of the client(s) (or any other parameter related to the clients)” accordingly the traffic situation here is the associated positions for the vehicle fk along the road ahead which is interpreted as being in the future)
determining a change of at least one control parameter of a second client based on the predicted traffic situation at the time point T (Page 11 lines 16-18, “It is preferably the lead vehicle that determines the predictive cruise-control strategy and passes the driving strategy, with the target values and associated positions, to the vehicles behind.”, here the change that is being determined is based on the control strategy that the lead vehicle has determined and passed to the following vehicles) (Page 4, lines 8-18, “each of which has a positioning unit and a unit for wireless communication. A driving profile for at least one vehicle fk in the vehicle platoon is determined, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead”, here the positioning unit is shown to be able to determine a position of the vehicle at a position on the road ahead which is interpreted to be in the future)
changing the at least one control parameter of the second client based on the determination result (Page 10 lines 16-18, “after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", this means the system is changing the driving control parameters of the vehicle to maintain its position with respect to the lead vehicle). 
However, Alam does not explicitly teach that the system takes into account an adaptation delay Dadap prior to the time point T.
Milanes teaches a cooperative adaptive cruise control system for use in real traffic situations using vehicle to vehicle wireless communication including making a control change at an adaptation delay Dadap prior to the time point T (Page 298, Column 1, Equation 1) (Page 298, Column 1, Section B, “Vehicle Model”, “Two second-order models with time delay were identified from the test data, with the following struction: … and Td being the static gain, damping factor, natural frequency, and time delay”, here the system is using a vehicle model equation that takes into account a time delay in the response of the vehicle to control commands) (Page 303, Figure 11, here the system is showing the speed over time of each of four vehicles in a platoon, the system allows the fourth vehicle to predict at time=0 that the first vehicle will be at 30 m/s at a time=50, then the fourth vehicle implements a speed increase prior to t=50 so as to match the speed of the first vehicle and maintain a consistent gap). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include making a control change at an adaptation delay Dadap prior to the time point of Milanes in the method to determine a driving strategy taught in Alam in order to maintain a more consistent gap between vehicles in a platoon so as to improve traffic flow and reduce traffic accidents (Milanes, Page 296, Column 2, “Although most of the V2V cooperative ITS applications have been focused on improving collision avoidance and safety [3], the extension of the commercially available adaptive cruise control (ACC) system toward the cooperative ACC (CACC) system has a high potential to improve traffic flow capacity and smoothness, reducing congestion on highways.”).

Regarding claim 20, claim 20 is similar in scope to claim 2 and therefore is rejected under similar rationale.

Regarding claim 29, the combination of Alam and Milanes teaches the apparatus as discussed above in claim 19, Alam further teaches
wherein the second client comprises the apparatus for controlling the client (Page 12 lines 1-8, “A further example is illustrated in the block diagram in Figure 4C. In this example, the analysis unit is arranged in an external unit in the infrastructure around the vehicle platoon. In the example that is illustrated, all vehicles are equipped with a horizon unit and a driving profile unit. In such a case, the analysis unit 7 determines which driving profile is to be applied for the vehicle platoon. A variant of this example is one in which at least one vehicle, which is not necessarily the lead vehicle, determines a driving profile that is subsequently applied by the complete vehicle platoon.”, here the second client comprising the apparatus is being interpreted as the second client being equipped with the apparatus for controlling a client as demonstrated here where any vehicle in the platoon determines a driving profile and passes that profile to all other vehicles to control them).

Regarding claim 35, the combination of Alam and Milanes teaches the apparatus as discussed above in claim 19 the operations further comprising
subsequent to changing the at least one control parameter, transmitting the at least one control parameter to the second client (Page 11 lines 16-18, “It is preferably the lead vehicle that determines the predictive cruise-control strategy and passes the driving strategy, with the target values and associated positions, to the vehicles behind.")
receiving fourth information of the second client (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the fourth information is interpreted as being any one of a number of parameters about the other vehicle)
that is usable to predict the position of second client at time point T ("Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy will contain the vehicle’s planned positions and will allow the prediction of a future position which is taking place at a future time point)
wherein the fourth information is used when predicting the traffic situation at the time point T (Page 10 Lines 5-11, “Thus, the invention relates to a system 4 to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle, each of which has a positioning unit 1 and a unit 2 for wireless communication. The system 4 comprises a driving profile unit 6 that is configured to determine a driving profile for at least one vehicle fk in the vehicle platoon, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead.”, here the information that the vehicle is receiving from the system is used to predict the locations of the other vehicles at future positions along the road ahead at future time points)
and wherein a network entity comprises the apparatus (Page 9 lines 11-17, “The vehicle fk communicates internally between its various units through, for example, a bus, such as a CAN bus (controller area network), which uses a message-based protocol. Examples of other communication protocols that can be used are TTP (time-triggered protocol), Flexray, etc. Signals and data as described above can in this way be exchanged between various units in the vehicle fk. Signals and data can instead be transferred in a wireless manner, for example, between the various units.”, here the network entity is being interpreted as a controller area network for communication between components).

Regarding claim 37, Alam teaches a method for controlling a client, the method comprising:
collecting first information of the client at time point T-p (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the first information is interpreted as being the driving profile of vehicle fk)
generating second information based on the first information (Page 10 lines 11-18, “The system further comprises an analysis unit 7 that is configured to determine a common position-based driving strategy for the vehicles in the vehicle platoon, based on at least the driving profile for the vehicle fk; to generate a driving strategy signal that indicates the driving strategy, and to transmit the driving strategy signal to all vehicles in the vehicle platoon”, here the received driving profile is being used to determine a common position based driving strategy)
wherein the second information is usable to determine a position of the client at time point T (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy which will contain the vehicles planned positions and will allow the determination of “each of which has a positioning unit and a unit for wireless communication. A driving profile for at least one vehicle fk in the vehicle platoon is determined, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead”, here the positioning unit is shown to be able to determine a position of the vehicle at a position on the road ahead which is interpreted to be in the future)
transmitting the second information to a controlling entity (Page 5 Lines 1-7, “The determination of a common driving strategy can take place either in any of the vehicles, such as the first vehicle, or in a local node (such as a calculation centre), or in a central unit. The determination of position can take place in a number of different manners, such as with the aid of at least one of GPS, radar, and wireless communication.", here the controlling entity is being interpreted as being analogous to a system on any one of the vehicles or a remote node)
receiving at least one changed first control parameter from the controlling entity (Page 10 Lines 11-18, “The system further comprises an analysis unit 7 that is configured to determine a common position-based driving strategy for the vehicles in the vehicle platoon, based on at least the driving profile for the vehicle fk; to generate a driving strategy signal that indicates the driving strategy, and to transmit the driving strategy signal to all vehicles in the vehicle platoon, after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", here the controlling entity is being interpreted as the system)
determining a change of at least one second control parameter based on the least one changed first control parameter (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the driving strategy is changed which implies the changing of multiple parameters, for example when the platoon is approaching the hill, the initial parameter changed is the vehicle spacing this further causes the braking and acceleration profile to change)
and changing the at least one second control parameter at the client based on the change at time point T (Page 5 lines 16-21, “The driving strategy position is thus, according to the present invention, position- based. This means that if the first vehicle in the vehicle platoon changes its speed (for example, if it increases its speed or reduces its speed) at a certain position X in a bend, the second vehicle does not carry this out at the same time (synchronously), but carries it out instead at exactly the same point X at which the first vehicle carried out the change.”, here the changed second control parameter is being implemented at position X which is ahead of the vehicle and is interpreted as future time point T)
However, Alam does not explicitly teach that the system takes into account an adaptation delay Dadap prior to the time point T.
Milanes teaches a cooperative adaptive cruise control system for use in real traffic situations using vehicle to vehicle wireless communication including making a control change at an adaptation delay Dadap prior to the time point T (Page 298, Column 1, Equation 1) (Page 298, Column 1, Section B, “Vehicle Model”, “Two second-order models with time delay were identified from the test data, with the following struction: … and Td being the static gain, damping factor, natural frequency, and time delay”, here the system is using a vehicle model equation that takes into account a time delay in the response of the vehicle to control commands) (Page 303, Figure 11, here the system is showing the speed over time of each of four vehicles in a platoon, the system allows the fourth vehicle to predict at time=0 that the first vehicle will be at 30 m/s at a time=50, then the fourth vehicle implements a speed increase prior to t=50 so as to match the speed of the first vehicle and maintain a consistent gap). 
Alam and Milanes are analogous art as they are both related generally to vehicle systems, in particular communication between vehicles for adaptive cruise control or platooning systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include making a control change at an adaptation delay Dadap prior to the time point of Milanes in the method to determine a driving strategy taught in Alam in order to maintain a more consistent gap between vehicles in a platoon so as to improve traffic flow and reduce traffic accidents (Milanes, Page 296, Column 2, “Although most of the V2V cooperative ITS applications have been focused on improving collision avoidance and safety [3], the extension of the commercially available adaptive cruise control (ACC) system toward the cooperative ACC (CACC) system has a high potential to improve traffic flow capacity and smoothness, reducing congestion on highways.”).

Regarding claim 39, the combination of Alam and Milanes teaches method as discussed above in claim 37, further comprising:
the time point T based on the first information (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information that would allow the system to predict other pieces of information at a future time point)
wherein the third information is usable to determine a position of the client at the time point T (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information that would allow the system to determine the position of the client at a future time point T)
and wherein the second information comprises at least partly the third information  (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information).

Regarding claim 40, the combination of Alam and Milanes teaches the method as discussed above in claim 37, Alam further teaches
usable to identify the time point where the second information relates to (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the time point where the second information relates to is able to be determined based on the driving strategy and the known point along the road where the change is to occur).

Regarding claim 42, the combination of Alam and Milanes teaches the method as discussed above in claim 37 further comprising
receiving data about the environment (Page 8 Line 27 - Page 9 line 3, “The vehicle fk may be equipped also with one or several detectors 3 in order to detect the surroundings, for example a radar unit, a laser unit, a gradient gauge, acceleration gauge, steering wheel measure, a gyro, etc. These detectors are generally labelled in Figure 3 as a detector unit 3, but they may be constituted by several different detectors located at different locations in the vehicle. The detector unit 3 is configured to determine a parameter, such as a relative distance, speed, gradient, lateral acceleration, rotation, steering wheel measure, etc., and to generate a detector signal that contains the parameter.", here the data about the environment is interpreted as being the surroundings)
determining the change of the at least one second control parameter using the data about the environment (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the determination of the changing of the control parameter is using the environmental data and determining if the terrain is flat or hilly etc.).

Regarding claim 43, Alam teaches a client comprising:
a processor and memory coupled to the processor (Page 13 lines 9-15, “The analysis unit 7, the driving profile unit 6 and the horizon unit 5 may be constituted by one or several processor units and one or several memory units. A processor unit may be constituted by a CPU (central processing unit). The memory unit may comprise a transient or a non-transient memory or it may comprise a transient and a non-transient memory, such as flash memory or RAM (random access memory). The processor unit may be a part of a computer or a computer system, for example an ECU (electronic control unit), in a vehicle.")
	wherein the memory is operable to store instructions capable of being executed by the processor to cause the client to perform operations comprising (Page 15 lines 1-5, “The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.")
collecting first information of the client at time point T-p (Page 8 Line 27 - Page 9 line 3, “The vehicle fk may be equipped also with one or several detectors 3 in order to detect the surroundings, for example a radar unit, a laser unit, a gradient gauge, acceleration gauge, steering wheel measure, a gyro, etc. These detectors are generally labelled in Figure 3 as a detector unit 3, but they may be constituted by several different detectors located at different locations in the vehicle. The detector unit 3 is configured to determine a parameter, such as a relative distance, speed, gradient, lateral acceleration, rotation, steering wheel measure, etc., and to generate a detector signal that contains the parameter.”)
generating second information based on the first information (Page 10 lines 11-18, “The system further comprises an analysis unit 7 that is configured to determine a common position-based driving strategy for the vehicles in the vehicle platoon, based on at least the driving profile for the vehicle fk; to generate a driving strategy signal that indicates the driving strategy, and to transmit the driving strategy signal to all vehicles in the vehicle platoon”, here the received driving profile is being used to generate a common position based driving strategy)
wherein the second information allows to determine a position of the client at time point T (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information that would allow the system to determine the position of the client at a future time point T) 
transmitting the second information to a controlling entity (Page 5 Lines 1-7, “The determination of a common driving strategy can take place either in any of the vehicles, such as the first vehicle, or in a local node (such as a calculation centre), or in a central unit. The determination of position can take place in a number of different manners, such as with the aid of at least one of GPS, radar, and wireless communication.", here the controlling entity is being interpreted as being analogous to a system on any one of the vehicles or a remote node)
receiving at least one changed first control parameter from the controlling entity (Page 10 Lines 11-18, “The system further comprises an analysis unit 7 that is configured to determine a common position-based driving strategy for the vehicles in the vehicle platoon, based on at least the driving profile for the vehicle fk; to generate a driving strategy signal that indicates the driving strategy, and to transmit the driving strategy signal to all vehicles in the vehicle platoon, after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", here the controlling entity is being interpreted as the system)
determining a change of at least one second control parameter based on the at least one changed first control parameter (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the driving strategy is changed which implies the changing of multiple parameters, for example when the platoon is approaching the hill, the initial parameter changed is the vehicle spacing this further causes the braking and acceleration profile to change)
and changing the at least one second control parameter based on the change at the client at the time point T (Page 5 lines 16-21, “The driving strategy position is thus, according to the present invention, position- based. This means that if the first vehicle in the vehicle platoon changes its speed (for example, if it increases its speed or reduces its speed) at a certain position X in a bend, the second vehicle does not carry this out at the same time (synchronously), but carries it out instead at exactly the same point X at which the first vehicle carried out the change.”, here the changed second control parameter is being implemented at position X which is ahead of the vehicle and is interpreted as future time point T)
However, Alam does not explicitly teach that the system takes into account an adaptation delay Dadap prior to the time point T.
Milanes teaches a cooperative adaptive cruise control system for use in real traffic situations using vehicle to vehicle wireless communication including making a control change at an adaptation delay Dadap prior to the time point T (Page 298, Column 1, Equation 1) (Page 298, “Two second-order models with time delay were identified from the test data, with the following struction: … and Td being the static gain, damping factor, natural frequency, and time delay”, here the system is using a vehicle model equation that takes into account a time delay in the response of the vehicle to control commands) (Page 303, Figure 11, here the system is showing the speed over time of each of four vehicles in a platoon, the system allows the fourth vehicle to predict at time=0 that the first vehicle will be at 30 m/s at a time=50, then the fourth vehicle implements a speed increase prior to t=50 so as to match the speed of the first vehicle and maintain a consistent gap). 
Alam and Milanes are analogous art as they are both related generally to vehicle systems, in particular communication between vehicles for adaptive cruise control or platooning systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include making a control change at an adaptation delay Dadap prior to the time point of Milanes in the method to determine a driving strategy taught in Alam in order to maintain a more consistent gap between vehicles in a platoon so as to improve traffic flow and reduce traffic accidents (Milanes, Page 296, Column 2, “Although most of the V2V cooperative ITS applications have been focused on improving collision avoidance and safety [3], the extension of the commercially available adaptive cruise control (ACC) system toward the cooperative ACC (CACC) system has a high potential to improve traffic flow capacity and smoothness, reducing congestion on highways.”).

Regarding claim 45, claim 45 is similar in scope to claim 39 and is therefore rejected under similar rationale.

Regarding claim 48, claim 48 is similar in scope to claim 42 and is therefore rejected under similar rationale.

Regarding claim 49, the combination of Alam and Milanes teaches the method as discussed above in claim 1, Alam further teaches
a computer program product comprising a non-transitory computer readable medium having computer readable program code to be executed by at least one processor of an apparatus (Page 13 lines 9-15, “The analysis unit 7, the driving profile unit 6 and the horizon unit 5 may be constituted by one or several processor units and one or several memory units. A processor unit may be constituted by a CPU (central processing unit). The memory unit may comprise a transient or a non-transient memory or it may comprise a transient and a non-transient memory, such as flash memory or RAM (random access memory). The processor unit may be a part of a computer or a computer system, for example an ECU (electronic control unit), in a vehicle.")
wherein the execution of the program code causes the at least one processor to execute a method (Page 15 lines 1-5, “The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.").

Regarding claim 53, the combination of Alam and Milanes teaches the method as discussed above in claim 1, Alam further teaches 
wherein the client comprises the second client (Figure 2, Figure 2 shows the system comprises multiple clients/vehicles)
wherein the first client comprises a first vehicle (Figure 2, Figure 2 shows the system comprises multiple clients/vehicles) 
wherein the second client comprises a second vehicle (Figure 2, Figure 2 shows the system comprises multiple clients/vehicles)
and wherein changing the at least one control parameter comprises adjusting at least one of a speed and a direction of the second vehicle (Page 10 lines 16-18, “after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", that means the system is changing the driving control parameters of the vehicle to a target speed value in order to maintain its position with respect to the lead vehicle)

Regarding claim 54, the combination of Alam and Milanes teaches the method as discussed above in claim 1, Alam further teaches
wherein the client comprises a vehicle (Figure 2, Figure 2 shows the system comprises multiple clients/vehicles)
 and wherein changing the at least one control parameter comprises adjusting at least one of a speed and a direction of the vehicle (Page 10 lines 16-18, “after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", that means the system is changing the driving control parameters of the vehicle to a target speed value in order to maintain its position with respect to the lead vehicle). 

Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (International Patent WO 2015/014178) in view of Milanes (NPL Document, “Cooperative Adaptive Cruise Control in Real Traffic Situations”) and further in view of Isaji (Japanese Patent No 2013069178). 

Regarding claim 3, the combination of Alam and Milanes teaches the method as discussed above in claim 1, Alam further teaches 
wherein control of the client is synchronized to a common time base (Alam, Page 9 lines 11-17, “The vehicle fk communicates internally between its various units through, for example, a bus, such as a CAN bus (controller area network), which uses a message-based protocol. Examples of other communication protocols that can be used are TTP (time-triggered protocol), Flexray, etc.", here the use of the TTP communication system means that the systems of the client are synchronized to a common time).
However, Alam does not explicitly teach that multiple clients are synchronized to the same common time base.
In the case of transmitting the vehicle information, it is assumed to be transmitted by assigning identification information that can identify the vehicle. The identification information may be used, such as device ID of the wireless communication device 7 and the vehicle ID. Also, in the case of transmitting the vehicle information, for example, may be transmitted by applying a time stamp indicating the time at which the detected vehicle information. The time for our purposes here, the. Present embodiment may be used to GPS time (for example, the time synchronized with the time of the atomic clock of the satellites in a satellite positioning system, in the case of transmitting the vehicle information, the wireless communication device 7 It will further be described later as to be transmitted by applying the GPS time as the time stamp and the device ID.”)
Alam and Isaji are analogous art as they are both related generally to vehicle systems, in particular communication between vehicles for adaptive cruise control or platooning systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the vehicle time synchronization technology of Isaji in the method to determine a driving strategy taught in Alam in order to improve the safety of the coordinated vehicles by providing time stamps on information so the system can determine if a piece of information is outdated additionally the use of GPS time clock is well known in the art of autonomous vehicles. 

Regarding claim 21, claim 21 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                           
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662